Appellant was convicted and sentenced for the unlawful possession of intoxicating liquor, to wit, whisky, for beverage purposes.
The record contains neither bill of exception nor assignment of error nor patent error upon its face. Hence, the state has moved for the dismissal of the appeal.
While the dismissal of an appeal in a criminal case has all the effect of an affirmance of the conviction and sentence, the practice we have adopted, and which we prefer to adhere to, where the appeal lacks merit because of the defects suggested by the state, is to affirm the judgment rather than to dismiss the appeal. State v. Durane, 153 La. 1021, 97 So. 26; State v. Maniacol, 153 La. 1053, 97 So. 37; State v. Deleo, 156 La. 674, 101 So. 17; State v. Cook, 158 La. 240, 103 So. 753; State v. Melson, 161 La. 423, 108 So. 794. *Page 835 
For the reasons assigned, the motion to dismiss the appeal is denied, and the conviction and sentence appealed from are affirmed.